
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34


--------------------------------------------------------------------------------

MASTER EMISSIONS ALLOWANCE PURCHASE AND SALE AGREEMENT

dated as of October 31, 2002


between



EME HOMER CITY GENERATION L.P.



and



EDISON MISSION MARKETING & TRADING, INC.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I—SCOPE OF AGREEMENT   1 1.1.   SCOPE OF AGREEMENT   1 1.2.  
TRANSACTION PROCEDURES   2 1.3.   TERM   2
ARTICLE II—TRANSFER AND TITLE
 
3 2.1.   OBLIGATIONS OF THE PARTIES   3 2.2.   TITLE TRANSFER/DELIVERY   3 2.3  
RESPONSIBILITY   3 2.4   RECORDATION   3 2.5.   FORCE MAJEURE   3 2.6.   FAILURE
TO DELIVER   3 2.7.   NON-EXCESS EMISSIONS ALLOWANCES   4
ARTICLE III—TRANSACTION PRICE
 
5 3.1.   TRANSACTION PRICE   5 3.2.   BILLING AND PAYMENT   5 3.3.   SETOFF   5
ARTICLE IV—EVENTS OF DEFAULT
 
5 4.1.   EVENTS OF DEFAULT   5 4.2.   SURVIVAL   6 4.3.   REMEDIES CUMULATIVE;
WAIVERS   6 4.4.   RIGHT TO CURE   7
ARTICLE V—INDEMNITY
 
7 5.1.   INDEMNIFICATION   7 5.2.   DUTY TO MITIGATE   7
ARTICLE VI—DEFINITIONS
 
7
ARTICLE VII—MISCELLANEOUS
 
10 7.1.   NOTICES   10 7.2.   SUCCESSORS AND ASSIGNS   10 7.3.   BINDING
ARBITRATION   10 7.4.   GOVERNING LAW   10 7.5.   AMENDMENTS, ETC   11 7.6.  
COUNTERPARTS   11 7.7.   SEVERABILITY   11 7.8   HEADINGS AND TABLE OF CONTENTS
  11 7.9   MASTER PURCHASE, SALE AND SERVICES AGREEMENT   11 7.10   FORWARD
CONTRACT   11


ANNEX I
 
FORM OF TRANSACTION NOTICE ANNEX II   NOTICES

i

--------------------------------------------------------------------------------




MASTER EMISSIONS ALLOWANCE PURCHASE AND SALE AGREEMENT


        This MASTER EMISSIONS ALLOWANCE PURCHASE AND SALE AGREEMENT
("Agreement"), is entered into as of October 31, 2002 between EME HOMER CITY
GENERATION L.P. ("Homer City"), a Pennsylvania limited partnership, and EDISON
MISSION MARKETING & TRADING, Inc. ("EMMT"), a California corporation. EMMT and
Homer City may each be referred to herein as a "Party" and together shall be
referred to as the "Parties".


W I T N E S S E T H:

        WHEREAS, Homer City is engaged in the business of owning or leasing and
operating an 1,884 MW coal-fired electric generating facility commonly known as
the Homer City Electric Generating Station located in Indiana County,
approximately 45 miles northeast of Pittsburgh, Pennsylvania (the "Facility").

        WHEREAS, EMMT is engaged, among other things, in the business of
marketing, trading and selling Emissions Allowances to third parties.

        WHEREAS, from time to time EMMT desires to purchase from Homer City, and
Homer City desires to sell to EMMT, the economic benefit to Emissions
Allowances.

        WHEREAS, from time to time Homer City desires to purchase from EMMT, and
EMMT desires to sell to Homer City, the economic benefit to Emissions
Allowances.

        WHEREAS, the Parties agree to purchase and sell the economic benefit to
Emissions Allowances subject to the terms and conditions hereof.

        WHEREAS, for administrative convenience EMMT may from time to time hold
legal title to Emissions Allowances for the benefit of Homer City in the Homer
City Hedge Portfolio, and any purchase and sale of Emissions Allowances
hereunder shall be between the Homer City Hedge Portfolio and the EMMT
Proprietary Portfolio, and shall therefore constitute a transfer of the economic
benefit to Emissions Allowances between Homer City and EMMT.

        WHEREAS, the Parties are also party to that certain Master Purchase,
Sale and Services Agreement dated as of October 31, 2002, and to Schedule C
thereto, the Emission Allowance Purchase and Sale Schedule, and from time to
time may conduct transactions related to Emissions Allowances pursuant to such
Agreements; the Parties intend to distinguish such transactions from
Transactions undertaken pursuant to this Agreement and the procedures contained
herein.

        WHEREAS, the Parties acknowledge that Homer City retains all economic
benefit of any Emissions Allowances and other assets held in the Homer City
Hedge Portfolio until legal title therein is transferred back to Homer City or
until beneficial interest therein is transferred to the EMMT Proprietary
Portfolio pursuant to this Agreement or legal and beneficial interest therein is
transferred to a third party pursuant to Schedule C to the Master Purchase, Sale
and Services Agreement referred to in the preceding recital.

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:


ARTICLE I
SCOPE OF AGREEMENT


        1.1.    Scope of Agreement.    

        (a)  The Parties may from time to time engage in Transactions for the
sale and purchase of the economic benefit to Emissions Allowances hereunder.
Each Transaction shall be effectuated and

1

--------------------------------------------------------------------------------


evidenced in accordance with this Agreement and shall constitute a part of this
Agreement. The Parties are relying upon the fact that all Transactions, together
with this Agreement, shall constitute a single integrated agreement, and that
the Parties would not otherwise enter into any Transaction. This Agreement shall
govern all Transactions between the Portfolios for the term of this Agreement
unless expressly stated otherwise.

        (b)  The Parties shall cease to consummate Transactions hereunder if at
any time EMMT shall fail to meet the minimum credit standards required for it to
engage in Transactions pursuant to the Homer City Financing Documents.

        (c)  The Parties acknowledge that Homer City may at any time demand that
title to Emissions Allowances held by EMMT in the Homer City Hedge Portfolio be
transferred to Homer City, except to the extent such Emissions Allowances have
been committed pursuant to a Transaction.

        1.2.    Transaction Procedures.    

        (a)  Each Transaction shall be effectuated and evidenced (i) by a
written notice executed by an Authorized Representative of EMMT ("Transaction
Notice") substantially in the form of Annex I hereto or (ii) in a telephonic
notice from EMMT to Homer City whereby Homer City is provided with all
information that would have been provided in a Transaction Notice. The
information to be provided for each Transaction shall include the quantity of
Emissions Allowances to be delivered (the "Transaction Quantity"), the
Transaction Price, the Vintage Year of such Emissions Allowances, and the date.
EMMT shall confirm a telephonic Transaction by forwarding to Homer City within
two days of the telephonic notice a written notice executed by an Authorized
Representative of EMMT confirming the specific terms of the Transaction. An
Authorized Representative of Homer City shall acknowledge written notices
provided to Homer City pursuant to this Section 1.2. The confirmation in the
Transaction Notice shall state that EMMT is, as a matter of legal title, both
Buyer and Seller because the transfer is between the Homer City Hedge Portfolio
and the EMMT Proprietary Portfolio, both of which EMMT has legal title to, but
will specify whether the Homer City Hedge Portfolio is the Buyer or Seller.

        (b)  The Parties acknowledge that the following statement shall appear
in Transaction Notices as these are produced by Nucleus and because the Nucleus
system is not capable of producing confirmations which do not contain such
statement:

        In connection with Delivery, Seller will submit an Allowance Transfer
Request, executed by Seller, to the EPA transferring the Contract Quantity from
Seller's account in the NOx Allowance Tracking System or SO2 Allowance Tracking
System, as the case may be, to Buyer's account, by the Transfer Date.
Documentation is to be submitted in accordance with the procedures of the EPA
Allowance Tracking System. Seller and Buyer shall cooperate fully to comply with
any and all regulatory obligations relating to an Allowance Transfer Request and
the recordation and completion of such transfer, as required by the applicable
EPA regulations and procedures.

However, as EMMT is expected to have legal title to Emission Allowances prior to
the Transactions, EMMT will not submit such Allowance Transfer Requests in
conjunction with delivery pursuant to Transactions hereunder.

        1.3.    Term.    

        (a)  This Agreement shall commence on the date hereof (the "Effective
Date") and shall remain in effect until terminated by either Party upon ninety
(90) days prior written notice; provided, however, that this Agreement shall
remain in effect with respect to any Transaction(s) entered into prior to the
effective date of the termination until both Parties have fulfilled their
obligations with respect to such Transaction(s).

2

--------------------------------------------------------------------------------


        (b)  This Agreement shall terminate without penalty to either Party at
such time as EMMT ceases to be an Affiliate of Homer City or upon the exercise
of remedies following the occurrence of a Lease Event of Default; provided, that
no Transaction under this Agreement shall be terminated upon the exercise of
remedies to the extent (but only to the extent) that EMMT has, in reliance on
this Agreement and prior to the Owner Participant giving notice to Homer City of
the occurrence of a Lease Event of Default (which notice shall not be given
prior to the occurrence of a Lease Event of Default or continue to be effective
following the cure by Homer City of such Lease Event of Default), entered into a
Transaction with an unrelated third party pursuant to which EMMT has agreed to
sell to, or acquire from, such third party the product which EMMT had contracted
to acquire from, or sell to, the Homer City Hedge Portfolio pursuant to this
Agreement (or which EMMT, promptly after entering into such Transaction with
such unrelated third party, contracts to acquire from, or sell to, Homer City
pursuant to this Agreement via the Homer City Hedge Portfolio).


ARTICLE II
TRANSFER AND TITLE


        2.1.    Obligations of the Parties.    With respect to each Transaction
and subject to the terms of this Agreement, Seller shall Deliver to Buyer a
number of Emissions Allowances equal to the Transaction Quantity, and the Buyer
shall pay the Seller the Transaction Price as computed pursuant to Section 3.1.
The Parties represent and warrant to each other that, contemporaneously with any
Delivery of Emissions Allowances pursuant to this Agreement, Seller will have,
subject to regulatory approval of such Delivery, good and marketable title to
such Emissions Allowances; provided that, if the Homer City Hedge Portfolio is
the Seller, Homer City represents and warrants that at the time any transfer of
the Emissions Allowances into the Homer City Hedge Portfolio from Homer City was
effected, Homer City had good and marketable title to such Emissions Allowances,
and at the time of the Transaction Homer City had good and marketable title to
the beneficial interest in such Emissions Allowances.

        2.2.    Title Transfer/Delivery.    Within fifteen (15) days of a
Transaction Notice, or by such later date as may be specified in a given
Transaction Notice, Seller shall Deliver the Emissions Allowances to Buyer. The
Parties shall cooperate fully and assist Seller in obtaining any and all
required approvals and/or certificates which may be required to effectuate the
transfer of the Emissions Allowances and to comply with any and all other
regulatory obligations relating to recording and tracking of the transfer and/or
use of the Emissions Allowances as required by the Emissions Allowance Tracking
System.

        2.3    Responsibility.    Each Party shall be responsible for all costs,
fees, brokerage commissions, taxes, and charges of whatever kind and amount
which it incurs in connection with this Agreement.

        2.4    Recordation.    Upon notification by the EPA or the State
Environmental Authority that any transfer contemplated by this Agreement will
not be recorded, the Parties shall promptly confer and shall cooperate in taking
all reasonable action necessary to cure any defects in the proposed transfer, so
that the transfer can be recorded.

        2.5.    Force Majeure.    If the Seller is rendered unable by an event
of Force Majeure to carry out, in whole or in part, its obligations under a
Transaction and the Seller gives notice and full details of such event of Force
Majeure to the Buyer as soon as practicable after the occurrence of the event,
then during the pendency of such event of Force Majeure but for no longer
period, the obligations of the Seller (other than the obligations to make
payments then due or becoming due with respect to performance prior to the
event) shall be suspended to the extent required. The Seller shall use
commercially reasonable efforts to remedy the event of Force Majeure with all
reasonable dispatch.

        2.6.    Failure to Deliver.    

        (a)  Unless suspended by Force Majeure or by the Buyer's failure to
receive Emissions Allowances, if the Seller fails to deliver all or part of the
Transaction Quantity for any given Transaction, the Seller

3

--------------------------------------------------------------------------------


shall pay the Buyer an amount equal to the positive difference, if any, of
(x) the amount which Buyer, acting in a commercially reasonable manner, pays to
purchase substitute Emissions Allowances not delivered by the Seller, minus
(y) the amount, at the Transaction Price, Buyer would have paid Seller for the
Emissions Allowances not delivered by Seller. In the event that Buyer does not
purchase substitute Emission Allowances as described in the preceding sentence,
the amount due to Buyer shall be the positive difference, if any, between
(x) the market price (calculated on the date the Transaction was scheduled to
settle) and (y) the Transaction Price, for such quantity of Emission Allowances
(equivalent with respect to amount, Vintage Year, and delivery dates) as
determined by the Buyer in a commercially reasonable manner.

        (b)  Payments pursuant to this Section 2.6 shall be due and payable by
the Seller on the date and in the manner that payments are otherwise made
pursuant to Section 3.2 of this Agreement.

        2.7    Homer City Financing Documents.    

        (a)  Any provision in this Agreement which, on its face, would create a
default for Homer City under the Homer City Financing Documents, shall be void
ab initio, provided that the remaining terms and conditions of this Agreement
shall remain in full force and effect. No Transaction shall be consummated
hereunder unless such Transaction would be permitted pursuant to the Homer City
Financing Documents.

        (b)  Prior to the date which is six (6) years and one (1) day after the
later of (i) the termination of the last of the Facility Leases in accordance
with its terms and (ii) the payment in full of all outstanding Rent (including
without limitation, Basic Lease Rent, Renewal Rent, Supplemental Rent and
Termination Value), EMMT will not (and will not permit any of its Subsidiaries
to) voluntarily (x) commence against, or join with any other Person in
commencing against, Homer City or any of its limited partners or general
partners any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States, any
state of the United States or the District of Columbia (collectively,
"Insolvency Proceedings"), (y) cause Homer City or any of its limited partners
or general partners to commence any Insolvency Proceedings with respect to Homer
City or any of its limited partners or general partners nor (z) consent to, or
facilitate, assist, encourage, support or take any other action in furtherance
of or for the purpose of effecting, any of the foregoing.

        (c)  In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
Homer City or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any federal or state bankruptcy or similar law or upon
an assignment for the benefit of creditors or any other marshaling of the assets
and liabilities of Homer City or otherwise, the Owner Lessors and each other
Lease Financing Party shall be entitled to receive indefeasible payment in full
of the Rent (including without limitation, Basic Rent, Termination Value and
Supplemental Rent) and all other amounts under any of the Operative Documents,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, including without limitation all fees,
expenses, indemnities, expense reimbursement obligations and all other
obligations and liabilities of Homer City under the Operative Documents (such
obligations being, collectively, the "Senior Debt") before EMMT is entitled to
receive (by way of payment, offset or otherwise) all or any portion of any
indebtedness and other liabilities (including without limitation any claims for
liquidated damages or breach of contract) of Homer City now or hereafter owing
to EMMT (collectively, the "Subordinated Debt") and any payment or distribution
of any kind (whether in cash, property or securities) that otherwise would be
payable or deliverable upon or with respect to such Subordinated Debt in any
such case, proceeding, assignment, marshaling or otherwise (including any
payment that may be payable by reason of any other indebtedness of Homer City
being subordinated to payment of the Subordinated Debt) shall be paid or
delivered directly to the Collateral Agent (for

4

--------------------------------------------------------------------------------


deposit into the Revenue Accounts under each Participation Agreement (in each
case, in an amount equal to such Owner Lessor's Percentage thereof)) for
application (in the case of cash) to, or as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the applicable Senior
Debt until such Senior Debt shall have been indefeasibly paid in full in cash.


ARTICLE III
TRANSACTION PRICE


        3.1.    Transaction Price.    With respect to each Transaction and
subject to the terms of this Agreement, the Buyer shall pay to the Seller, the
Transaction Price. "Transaction Price" means the agreed price for the purchase
of Emissions Allowances in a Transaction, which will be fair and equitable and
would be agreed to by a prudent person with an nonaffiliated third party and
which will be determined by EMMT in accordance with fair market value based on
standard industry practice, and which Homer City will be able to confirm by
conducting reasonable audits on EMMT's procedures for determining fair market
value.

        3.2.    Net Billing and Payment.    For each calendar month during the
term of this Agreement EMMT shall render to Homer City (by regular mail,
facsimile or other acceptable means pursuant to Section 6.1), on or before the
fifth (5th) day of the following calendar month, a statement setting forth
(i) the identity of the Buyer for each Transaction consummated during the month
just ended, (ii) the amount of Emissions Allowances received by the Buyer from
the Seller for each Transaction, (iii) the Transaction Price with respect to
each such Transaction, and (iv) the net amount due and the Party to whom such
amount is due. On or before thirty (30) days after Homer City receives such
statement, or if such day is not a business day, the immediately following
business day, the Party owing the net amount shall render, by wire transfer or
other method as agreed upon by the Parties, such amount. If either Party
disputes a statement, the disputing Party shall provide a written explanation of
the basis for the dispute. If any disputed amount is determined to be due, it
shall be paid to the disputing Party within ten (10) days of such determination,
along with interest accrued at the Interest Rate from and including the date
such amount was due in the original statement that gave rise to the dispute.
Homer City shall be entitled to all proceeds to which the Homer City Hedge
Portfolio is entitled hereunder, and is obligated to make all payments which the
Homer City Hedge Portfolio is required to make hereunder.

        3.3.    Setoff.    All outstanding Transactions and the obligations to
make payment in connection therewith or under any other agreement between the
Parties may be offset against each other, set off or recouped therefrom.


ARTICLE IV
EVENTS OF DEFAULT


        4.1.    Events of Default.    

        (a)  If either Party shall fail to observe or perform any material term,
covenant or condition of this Agreement, and such failure shall remain uncured
for a period of five (5) business days after receipt of notice thereof by the
other Party (each such failure shall constitute an "Event of Default"), then,
upon the occurrence of any such Event of Default, the non-defaulting Party may,
in addition to the other rights and remedies provided for in this Agreement,
immediately terminate this Agreement by giving the defaulting Party written
notice of such termination, and upon the giving of such notice, all rights of
the defaulting Party and all obligations of the non-defaulting Party under this
Agreement shall cease. The defaulting Party shall pay upon demand all costs,
expenses, losses, expenditures and damages (including, without limitation,
reasonable attorneys' fees) incurred by or on behalf of the non-defaulting Party
in connection with any Event of Default, together with interest thereon at the
Interest Rate from the date of the Event of Default.

5

--------------------------------------------------------------------------------


        (b)  If EMMT (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes a corporate or other
action for the purpose of any of the foregoing, this Agreement shall immediately
terminate, and all rights of EMMT and all obligations of Homer City under this
Agreement shall cease. EMMT shall pay upon demand all costs, expenses, losses,
expenditures and damages (including, without limitation, reasonable attorneys'
fees) incurred by or on behalf of Homer City in connection with such an Event of
Default, together with interest thereon at the Interest Rate from the date of
the Event of Default.

        (c)  If a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by the party subject thereof, a
custodian, receiver, trustee or other officer with similar powers with respect
to EMMT or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law or any jurisdiction, or ordering the dissolution,
winding-up or liquidation of EMMT, or any such petition shall be filed against
EMMT and such petition shall not be dismissed within 60 days, this Agreement
shall immediately terminate, and all rights of EMMT and all obligations of Homer
City under this Agreement shall cease. EMMT shall pay upon demand all costs,
expenses, losses, expenditures and damages (including, without limitation,
reasonable attorneys' fees) incurred by or on behalf of Homer City in connection
with such an Event of Default, together with interest thereon at the Interest
Rate from the date of the Event of Default.

        4.2.    Survival.    The termination of this Agreement pursuant to
Section 4.1 shall in no event relieve either Party of its liability and
obligations hereunder which accrued prior to such termination, all of which
shall survive any such termination.

        4.3.    Remedies Cumulative; Waivers.    

        (a)  If an Event of Default shall have occurred and be continuing, the
non-defaulting Party shall have, in addition to the rights and remedies provided
for in Section 4.1, all rights and remedies available at law, equity or
otherwise. In addition, EMMT hereby grants to Homer City a first priority
security interest in EMMT's legal title to the Emissions Allowances and any
other assets held by EMMT in the Homer City Hedge Book, including all Emissions
Allowances and other assets residing therein from time to time (but not to
Emissions Allowances and other assets transferred from the Homer City Hedge
Portfolio either to the EMMT Proprietary Portfolio pursuant to this Agreement or
to a third party pursuant to Schedule C, the Emission Allowance Purchase and
Sale Schedule, to that certain Master Purchase, Sale and Services Agreement
dated as of October 31, 2002) and EMMT agrees to execute reasonably acceptable
documentation supporting this security interest. If an Event of Default by EMMT
shall have occurred and be continuing, Homer City shall have the right but not
the obligation to foreclose on the security interest granted by EMMT in EMMT's
legal title to the Emissions Allowances and any other assets held by EMMT in the
Homer City Hedge Portfolio.

        (b)  No failure to exercise and no delay in exercising, on the part of
the non-defaulting Party, any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges provided
in this Agreement, including with particularity

6

--------------------------------------------------------------------------------


Section 4.1, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

        4.4.    Right to Cure.    The non-defaulting Party, without waiving or
releasing any obligation or Event of Default, may (but shall be under no
obligation to) remedy any Event of Default for the account of and at the sole
cost and expense of the defaulting Party. All reasonable out of pocket costs and
expenses so incurred (including reasonable fees and expenses of counsel),
together with interest thereon at the Interest Rate from the date on which such
sums or expenses are paid by the non-defaulting Party, shall be paid by the
defaulting Party to the non-defaulting Party on demand.


ARTICLE V
INDEMNITY


        5.1.    Indemnification.    Each Party shall indemnify, hold harmless
and defend the other Party, its officers, directors, employees, assignees,
affiliates (other than the indemnifying Party), successors and assigns (each an
"Indemnified Person") from and against any and all claims (including without
limitation third party claims for personal injury or real or personal property
damage), losses, damages, demands, liabilities, fines, penalties, charges,
administrative and judicial proceedings (including informal proceedings) and
orders, judgments, remedial action, requirements, enforcement actions of any
kind, and all reasonable and documented costs and expenses incurred in
connection therewith (including but not limited to reasonable and documented
attorneys' and/or paralegals' fees and expenses) (collectively, "Claims"),
arising in whole or in part, out of default in the performance of, or the
negligent performance of, any obligations of such Party under this Agreement;
provided, however, such Party shall not be required to indemnify any Indemnified
Person under this Section 5.1 for any Claim to the extent resulting from the
misconduct or gross negligence of such Indemnified Person. It is expressly
understood and agreed that the indemnity provided for herein shall survive the
expiration or termination of and shall be separate and independent from any
remedy under this Agreement.

        5.2.    Duty to Mitigate.    Each Party agrees that it has a duty to
mitigate damages and covenants that it will use commercially reasonable efforts
to minimize any damages it may incur as a result of the other Party's
performance of non-performance of this Agreement.


ARTICLE VI
DEFINITIONS


        "AAA" shall have the meaning set forth in Section 7.3.

        "Affiliate" shall have the meaning set forth in the Participation
Agreements.

        "ATF" means an Allowance Transfer Form (OMB No. 20600258) or any
successor thereto, whether electronically filed or submitted in paper form, in
the case of Emissions Allowances, or, in the case of products other than
Emissions Allowances, other applicable transfer documentation required by EPA or
the applicable government agency, if any.

        "Authorized Representative" shall mean a person designated by a Party
with the authority to agree to Transactions on behalf of such Party. The
following persons are designated as the initial Authorized Representatives:
(1) for EMMT, Paul Jacob, Matt Most, and Robert McGaughey; and (2) for Homer
City, Georgia Nelson, Fred McCluskey, Guy Gorney, Mark Mikulka, Doug McFarlane,
Paul Gracey, John Finneran, and Maria Rigatti. Each Party may change its
Authorized Representatives pursuant to the notice provisions hereof.

        "Basic Lease Rent" shall have the meaning set forth in the Participation
Agreements.

        "Buyer" means the Portfolio purchasing Emissions Allowances pursuant to
this Agreement.

        "Claims" shall have the meaning set forth in Section 5.1.

7

--------------------------------------------------------------------------------


        "Collateral Agent" shall have the meaning set forth in the Participation
Agreements.

        "Deliver" and "Delivery" means the delivery of a fully executed ATF to
the EPA and, if required, to the State Environmental Authority, for recordation
in the applicable Emissions Allowance Tracking System.

        "Dispute" shall have the meaning set forth in Section 7.3.

        "Effective Date" shall have the meaning set forth in Section 1.3.

        "Emissions Allowance" means allowances for nitrogen oxide (NOx), as
authorized by any state that is signatory to or subject to the Ozone Transport
Commission Memorandum of Understanding dated September 27, 1994; and sulfur
dioxide (SO2), as authorized by the Administrator of the EPA under Title IV of
the Clean Air Act Amendments of 1990 (as the same may be amended or
supplemented) or any successor statutes which are the basis for the Federal Air
Pollution Control Program for Sulfur Dioxide Emissions.

        "Emissions Allowance Tracking System" means the system established by
the EPA for recording the transfer of Emissions Allowances among various
entities or persons.

        "EMMT Proprietary Portfolio" shall mean the portfolio of Emissions
Allowances held by EMMT for its own benefit, designated as of the date hereof as
"EMMT_Emissions_Proprietary" in the Nucleus emissions software system and
identified as "Edison Mission Marketing & Trading, Inc." on Transaction Notices
produced pursuant to this Agreement.

        "EPA" means the United States Environmental Protection Agency or any
successor agency with similar jurisdiction.

        "Event of Default" shall have the meaning set forth in Section 4.1.

        "Facility" shall have the meaning set forth in the recitals to this
Agreement.

        "Facility Leases" shall have the meaning set forth in the Participation
Agreements.

        "Force Majeure" means an event or circumstance which prevents one Party
from performing its obligations under one or more Transactions, which event or
circumstance was not anticipated as of the date the Transaction was agreed to,
which is not within the reasonable control of, or the result of the negligence
of, the Party claiming the Force Majeure, and which, by the exercise of due
diligence, the Party claiming the Force Majeure is unable to overcome or avoid
or cause to be avoided. Force Majeure shall not be based on (i) the loss of
Buyer's markets; (ii) Buyer's inability economically to use or resell the
Emissions Allowance purchased hereunder; (iii) the loss or failure of Seller's
supply; or (iv) Seller's ability to sell the Emissions Allowance at a price
greater than the Transaction Price.

        "Homer City Financing Documents" means (i) the Participation Agreement
(PA1), dated as of December 7, 2001, between Homer City, Homer City OL1 LLC,
Wells Fargo National Bank Northwest, National Association, General Electric
Capital Corporation, Homer City Funding LLC, The Bank of New York (as Security
Agent) and The Bank of New York (as Bondholder Trustee); (ii) the Participation
Agreement (PA2), dated as of December 7, 2001, between Homer City, Homer City
OL2 LLC, Wells Fargo National Bank Northwest, National Association, General
Electric Capital Corporation, Homer City Funding LLC, The Bank of New York (as
Security Agent) and The Bank of New York (as Bondholder Trustee); (iii) the
Participation Agreement (PA3), dated as of December 7, 2001, between Homer City,
Homer City OL3 LLC, Wells Fargo National Bank Northwest, National Association,
General Electric Capital Corporation, Homer City Funding LLC, The Bank of New
York (as Security Agent) and The Bank of New York (as Bondholder Trustee);
(iv) the Participation Agreement (PA4), dated as of December 7, 2001, between
Homer City, Homer City OL4 LLC, Wells Fargo National Bank Northwest, National
Association, General Electric Capital Corporation, Homer City Funding LLC, The
Bank of New York (as Security Agent) and The Bank of New York (as

8

--------------------------------------------------------------------------------


Bondholder Trustee); (v) the Participation Agreement (PA5), dated as of
December 7, 2001, between Homer City, Homer City OL5 LLC, Wells Fargo National
Bank Northwest, National Association, General Electric Capital Corporation,
Homer City Funding LLC, The Bank of New York (as Security Agent) and The Bank of
New York (as Bondholder Trustee); (vi) the Participation Agreement (PA6), dated
as of December 7, 2001, between Homer City, Homer City OL6 LLC, Wells Fargo
National Bank Northwest, National Association, General Electric Capital
Corporation, Homer City Funding LLC, The Bank of New York (as Security Agent)
and The Bank of New York (as Bondholder Trustee); (vii) the Participation
Agreement (PA7), dated as of December 7, 2001, between Homer City, Homer City
OL7 LLC, Wells Fargo National Bank Northwest, National Association, General
Electric Capital Corporation, Homer City Funding LLC, The Bank of New York (as
Security Agent) and The Bank of New York (as Bondholder Trustee); (viii) the
Participation Agreement (PA8), dated as of December 7, 2001, between Homer City,
Homer City OL8 LLC, Wells Fargo National Bank Northwest, National Association,
General Electric Capital Corporation, Homer City Funding LLC, The Bank of New
York (as Security Agent) and The Bank of New York (as Bondholder Trustee); and
(ix) the Letter Agreement dated as of December 7, 2001, between EMMT and The
Bank of New York (as Security Agent).

        "Homer City Hedge Portfolio" shall mean the portfolio of Emissions
Allowances held by EMMT for the benefit of Homer City, designated as of the date
hereof as "EMMT_Homer_Hedge" in the Nucleus emissions software system and on
Transaction Notices produced pursuant to this Agreement.

        "Indemnified Person" shall have the meaning set forth in Section 5.1.

        "Insolvency Proceedings" shall have the meaning set forth in
Section 2.7(b).

        "Interest Rate" means, for any date, the lesser of (i) two percent over
the per annum rate of interest equal to the prime lending rate as may from time
to time be published in the Wall Street Journal under "Money Rates" and (ii) the
maximum lawful interest rate permitted by applicable law.

        "Lease Event of Default" shall have the meaning set forth in the
Participation Agreements.

        "Nucleus" shall mean the software system used by EMMT for the management
of Emissions Allowances as of the date hereof, and any follow-on software
system(s) of similar purpose.

        "Operative Documents" shall have the meaning set forth in the
Participation Agreements.

        "Owner Lessor" shall have the meaning set forth in the Participation
Agreements.

        "Owner Lessor's Percentage" shall have the meaning set forth in the
Participation Agreements.

        "Owner Participant" shall have the meaning set forth in the
Participation Agreements.

        "Participation Agreement" shall mean each of the Participation
Agreements described in the definition of Homer City Financing Documents in this
Agreement, and "Participation Agreements" shall mean all of such Participation
Agreements.

        "Permitted Asset Sales" shall have the meaning set forth in the
Participation Agreements.

        "Portfolio" shall mean either the Homer City Hedge Portfolio or the EMMT
Proprietary Portfolio.

        "Rent" shall have the meaning set forth in the Participation Agreements.

        "Revenue Account" shall have the meaning set forth in the Participation
Agreements.

        "Seller" means the Portfolio selling Emissions Allowances pursuant to
this Agreement.

        "Senior Debt" shall have the meaning set forth in Section 2.7(c).

9

--------------------------------------------------------------------------------


        "State Environmental Authority" means the state environmental authority
(such as the Pennsylvania Department of Environmental Protection), if any, with
which Buyer has requested, in a Transaction Notice, that the Emissions
Allowances covered by such Transaction Notice be recorded.

        "Subordinated Debt" shall have the meaning set forth in Section 2.7(c).

        "Supplemental Lease Rent" shall have the meaning set forth in the
Participation Agreements.

        "Termination Value" shall have the meaning set forth in the
Participation Agreements.

        "Transaction" means a particular transaction relating to the purchase by
the Buyer and the sale by the Seller of Emissions Allowances pursuant to this
Agreement.

        "Transaction Notice" shall have the meaning set forth in Section 1.2.

        "Transaction Price" shall have the meaning set forth in Section 3.1.

        "Transaction Quantity" shall have the meaning set forth in Section 1.2.

        "Vintage Year" means the first period during which the Emissions
Allowances may be utilized, as further described in the Ozone Transport
Commission Memorandum of Understanding dated September 27, 1994 (pertaining to
NOx) and Title IV of the Clean Air Act Amendments of 1990 (as the same may be
amended or supplemented) or any successor statutes which are the basis for the
Federal Air Pollution Control Program for Sulfur Dioxide Emissions (pertaining
to SO2).


ARTICLE VII
MISCELLANEOUS


        7.1.    Notices.    All notices, requests, statements, payments and
other communications required or permitted by the terms hereof to be given to
any person shall be made as specified in Annex II. Notices required to be in
writing shall be delivered by letter, facsimile or other documentary form.
Notice by facsimile or hand delivery shall be deemed to have been received by
the close of the business day on which it was transmitted or hand delivered
(unless transmitted or hand delivered after close in which case it shall be
deemed received at the close of the next business day). Notice by overnight mail
or courier shall be deemed to have been received two business days after it was
sent. A Party may change its addresses by providing notice of same in accordance
herewith.

        7.2.    Successors and Assigns.    Except for assignments to the
Collateral Agent executed on or before the date hereof, neither Party shall
assign this Agreement or its rights hereunder without the prior written consent
of the other Party, which consent shall not be unreasonably withheld. This
Agreement shall be binding upon and inure to the benefit of Homer City, EMMT and
their permitted successors and assigns.

        7.3.    Binding Arbitration.    The Parties shall attempt to resolve any
dispute, controversy, difference or claim arising between them concerning the
interpretation, performance or enforcement of this Agreement (a "Dispute")
through direct discussion. If, in the sole opinion and discretion of either
Party, such discussion is unsuccessful, such Party shall submit the Dispute to
binding arbitration, and the binding arbitration shall be held in New York, NY.
Unless otherwise agreed by the Parties, the Dispute shall be submitted to the
American Arbitration Association ("AAA") for binding arbitration pursuant to the
commercial arbitration rules of the AAA.

        7.4.    Governing Law.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

10

--------------------------------------------------------------------------------


        7.5.    Amendments, etc.    The Parties may from time to time, enter
into written amendments, supplements or modifications hereto.

        7.6.    Counterparts.    This Agreement may be executed in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

        7.7.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        7.8.    Headings and Table of Contents.    The headings and table of
contents contained in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

        7.9.    Master Purchase, Sale and Services Agreement.    The Parties
acknowledge that they are also parties to that certain Schedule C to Master
Purchase, Sale and Services Agreement (Emission Allowance Purchase and Sale
Schedule) between Homer City and EMMT dated as of October 31, 2002, and that all
transactions between them regarding Emissions Allowances not explicitly covered
by a confirmation in accordance with this Agreement are subject to the terms and
conditions of such Master Purchase, Sale and Services Agreement and the netback
terms contained therein.

        7.10.    Forward Contract.    The Parties acknowledge and agree that all
Transactions constitute "forward contracts" and that the Parties are "forward
contract merchants," as those terms are used in the United States Bankruptcy
Code, and that all Transactions hereunder, together with this Agreement, form a
single, integrated agreement.

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

EME HOMER CITY GENERATION L.P.,
a Pennsylvania limited partnership
By:    MISSION ENERGY WESTSIDE, INC.,
                as General Partner
By:
/s/  JOHN FINNERAN      

--------------------------------------------------------------------------------


 
  Name: John Finneran

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------

   
EDISON MISSION MARKETING & TRADING, INC.
a California corporation, on behalf of itself, and as holder
of legal title to the Homer City Hedge Portfolio
By:
/s/  PAUL D. JACOB      

--------------------------------------------------------------------------------


 
  Name: Paul D. Jacob

--------------------------------------------------------------------------------

    Title: President

--------------------------------------------------------------------------------

   

11

--------------------------------------------------------------------------------


ANNEX I


SAMPLE CONFIRMATION
(Homer City Hedge Portfolio as Seller, EMMT Proprietary Portfolio as Buyer)

CONFIRMATION

EMISSION ALLOWANCE PURCHASE & SALE TRANSACTION

Date:     Attention:     To:   EMMT_Homer_Hedge ("Counterparty") From:   Edison
Mission Marketing & Trading, Inc. ("EMMT") EMMT Trade Number:    

The purpose of this confirmation letter is to confirm the terms and conditions
of the binding purchase and sale transaction entered into between
representatives of EMMT and Counterparty (collectively, the "Parties") on the
Trade Date specified below (this "Transaction") which the Parties agree shall
have been binding as of the Trade Date. The following terms, in addition to the
Master Emissions Allowance Purchase and Sale Agreement between the Parties,
constitute all of the terms of the binding contract between the Parties
regarding this Transaction. This Confirmation supersedes and replaces any prior
written confirmation(s) (including broker confirmations) regarding this
Transaction. The terms of the particular Transaction to which the Parties have
agreed (and this Confirmation relates) are as follows:

TRADE DATE:    
SELLER OF ALLOWANCES:
 
EMMT_Homer_Hedge
160 Federal Street
Boston, MA 02110
Fax: 617-912-5791
Attn:                        
BUYER OF ALLOWANCES:
 
Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110
Fax: 617-912-5791
Attn:                        
COMMODITY:
 
 
VINTAGE YEAR:
 
 
VOLUME:
 
 
PRICE:
 
$            Per Emission Allowance.                $            Total
TRANSFER DATE:
 
 

In connection with Delivery, Seller will submit an Allowance Transfer Request,
executed by Seller, to the EPA transferring the Contract Quantity from Seller's
account in the NOx Allowance Tracking System or SO2 Allowance Tracking System,
as the case may be, to Buyer's account, by the Transfer Date. Documentation is
to be submitted in accordance with the procedures of the EPA Allowance Tracking
System. Seller and Buyer shall cooperate fully to comply with any and all
regulatory obligations relating to an Allowance Transfer Request and the
recordation and completion of such transfer, as required by the applicable EPA
regulations and procedures.

--------------------------------------------------------------------------------

GENERAL TERMS & CONDITIONS:

This Confirmation and Transaction are subject to the Master Emissions Allowance
Purchase and Sale Agreement (the "Agreement") between the Parties. All
capitalized terms used herein shall have the meanings given to them in the
Agreement unless otherwise defined herein. The Parties shall deliver credit
support to the other Party in an amount and form reasonably satisfactory to the
other party.

EMMT_Homer_Hedge   NAME: Authorized Representative for EPA Allowance   PHONE:
Tracking System:    
Edison Mission Marketing & Trading, Inc.
 
NAME: Authorized Representative for EPA Allowance   PHONE: Tracking System:    

Please confirm that the foregoing correctly reflects the agreement between EMMT
and Counterparty as to this Transaction by timely returning an executed copy of
this Confirmation by facsimile to EMMT at the fax number specified below for
confirmations. If Counterparty does not return this Confirmation or otherwise
object to the accuracy of this Confirmation by written notice to EMMT within
three (3) Business Days of receipt of this Confirmation, this Confirmation shall
be deemed correct as given, conclusive and binding evidence of this Transaction
entered into by the Parties, and the final expression of this Transaction's
terms.

CONFIRMED:

Edison Mission Marketing & Trading, Inc.   EMMT_Homer_Hedge
By: [EMMT Authorized Representative]
 
By: [EMMT Authorized Representative]
Name:
 
Name:
Title:
 
Title:
Date:
 
Date:

COUNTERPARTY: AFTER YOU HAVE CONFIRMED TRANSACTION, PLEASE RETURN TO Edison
Mission Marketing & Trading, Inc.

Fax # 617-912-5701

--------------------------------------------------------------------------------

ACKNOWLEDGMENT

EME Homer City Generation L.P. acknowledges the execution of the Transaction
identified by EMMT Trade Number                        .

EME Homer City Generation L.P.

By:        [Homer City Authorized Representative]

Name:

Title:

Date:

HOMER CITY: Please return to EMMT.

Fax # 617-912-5701

--------------------------------------------------------------------------------


ANNEX II

NOTICES


EME Homer City Generation, L.P.

NOTICES & CORRESPONDENCE
EME Homer City Generation L.P.
Homer City Generating Station
1750 Power Plant Road
Homer City, Pennsylvania 15748-8009
Attn: Plant Manager
Facsimile No.:

BILLING STATEMENTS
EME Homer City Generation L.P.
Homer City Generating Station
1750 Power Plant Road
Homer City, Pennsylvania 15748-8009
Attn: Plant Manager
Fax:

PAYMENTS
The Bank of New York
ABA: 021000018
GLA#: 111-565
Account #: 655437
Account: EME Homer City Gen, LP Revenue Fund
Contact: Mr. Chris Grell

Edison Mission Marketing & Trading, Inc.:

NOTICES & CORRESPONDENCE
Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110-1776
Attn: Matt Most, Kim Tully
Fax: 617-912-5791

BILLING STATEMENTS
Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110-1776
Attention: Trade Accounting
Fax: 617-912-5702

PAYMENTS
Fleet Bank
ABA: 011-500-010
Account #: 056-225-6897
Account of: Edison Mission Marketing & Trading, Inc.—Trade Accounting

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.34



TABLE OF CONTENTS
MASTER EMISSIONS ALLOWANCE PURCHASE AND SALE AGREEMENT
W I T N E S S E T H
ARTICLE I SCOPE OF AGREEMENT
ARTICLE II TRANSFER AND TITLE
ARTICLE III TRANSACTION PRICE
ARTICLE IV EVENTS OF DEFAULT
ARTICLE V INDEMNITY
ARTICLE VI DEFINITIONS
ARTICLE VII MISCELLANEOUS
ANNEX I
ANNEX II NOTICES
